Opinion by
Tilson, J.
In accordance with stipulation of counsel filet laces and lace articles were held dutiable at 75 percent under paragraph 1430, United States v. Jabara (22 C. C. P. A. 77, T. D. 47065 and Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) followed. Napkins and towels in chief value of flax were held dutiable at 55 percent under paragraph 1014, and those in chief value of vegetable fibers other than cotton at 40 percent under paragraph 1021. United States v. Macksoud (27 C. C. P. A. 218, C. A. D. 87) followed.